                                         Case 3:18-cv-02353-MMC Document 104 Filed 02/27/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DEALDASH OYJ, et al.,
                                   7                                                          Case No. 18-cv-02353-MMC (JCS)
                                                        Plaintiffs.
                                   8                                                          NOTICE OF REFERENCE; ORDER TO
                                                 v.                                           MEET AND CONFER AND FILE JOINT
                                   9                                                          LETTER
                                        CONTEXTLOGIC INC.,
                                  10                                                          Re: Dkt. No. 88, 89
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14            The above matter has been referred to Chief Magistrate Judge Joseph C. Spero for

                                  15   resolution of Defendant's Motion to Compel Deposition of Witnesses of Plaintiffs' (the “Motion”)

                                  16   and Motion to Shorten Time, and all future discovery matters.

                                  17            IT IS HEREBY ORDERED that lead trial counsel for both parties shall meet and confer in

                                  18   person in Courtroom G on February 26, 2019, at 9:30 AM, to resolve the Motion.

                                  19            In the event that counsel are unable to resolve the matters at issue in the Motion, lead trial

                                  20   counsel shall provide a detailed Joint Letter to the Court within five (5) calendar days of their

                                  21   meet-and-confer session. This Joint Letter, not to exceed ten (10) pages without leave of Court,

                                  22   shall include a description of every issue in dispute and, with respect to each such issue, a detailed

                                  23   summary of each party’s final substantive position and its final proposed compromise on each

                                  24   issue.

                                  25                           LAW AND MOTION HEARING PROCEDURES

                                  26            Civil law and motion is heard on Friday mornings, at 9:30 a.m., Courtroom G, 15th Floor,

                                  27   United States District Court, 450 Golden Gate Avenue, San Francisco, California, 94102.

                                  28            In the event a future discovery dispute arises, IT IS HEREBY ORDERED that before
                                         Case 3:18-cv-02353-MMC Document 104 Filed 02/27/19 Page 2 of 3




                                   1   filing any discovery motion before this Court, the parties must comply with the following:

                                   2          1.      Lead trial counsel for both parties must meet and confer in person regarding the

                                   3                  matter(s) at issue. This meeting shall occur after other efforts to resolve the

                                   4                  dispute, such as telephone, e-mail, teleconference, or correspondence, have been

                                   5                  unsuccessful. Once those efforts have proved unsuccessful, any party may demand

                                   6                  a meeting of lead trial counsel to resolve a discovery matter. Such a meeting shall

                                   7                  occur within ten (10) calendar days of the demand. The locations of the meetings

                                   8                  shall alternate. The first meeting shall be at a location selected by counsel for

                                   9                  Plaintiff(s). If there are any future disputes, the next such meeting shall be held at a

                                  10                  location to be determined by counsel for Defendant(s), etc.

                                  11          2.      Within five (5) calendar days of the in-person meeting between lead trial counsel

                                  12                  referred to above, the parties shall jointly file a detailed letter with the Court, not to
Northern District of California
 United States District Court




                                  13                  exceed five (5) pages without leave of Court, which will include the matters that

                                  14                  remain in dispute, a detailed substantive description of each side’s position on each

                                  15                  such issue, and a description of each side’s proposed compromise on each such
                                                      issue. In the absence of permission from the Court, the letter may not exceed five
                                  16
                                                      (5) pages.
                                  17
                                              3.      After the Court has received the joint letter, the Court will determine what future
                                  18
                                                      proceedings, if any, are necessary.
                                  19
                                              In the event that the parties continue to be unable to resolve the matters regarding the
                                  20
                                       timing and scope of discovery, the Court will consider what future actions are necessary. These
                                  21
                                       actions may include the following: (1) sanctions against a party failing to cooperate in the
                                  22
                                       discovery process and meet and confer in good faith, as required by this Order, the Federal Rules
                                  23
                                       of Civil Procedure, and the Local Rules of this Court; and/or (2) requiring the Chief Executive
                                  24
                                       Officers of each party to attend the in-person, meet-and-confer sessions described above. The
                                  25
                                       Court is not entering either of these matters as an Order of the Court at this time, and fully expects
                                  26
                                       counsel to meet their obligations under this Order and under the Local Rules.
                                  27
                                              Regardless of whether the Court reschedules a hearing date, all opposition and reply papers
                                  28
                                                                                          2
                                         Case 3:18-cv-02353-MMC Document 104 Filed 02/27/19 Page 3 of 3




                                   1   shall be timely filed according to the originally noticed hearing date, pursuant to Civil L. R. 7-3.

                                   2          A party or counsel has a continuing duty to supplement the initial disclosure when required

                                   3   under Fed. R. Civ. P. 26(e)(1).

                                   4          All filings of documents relating to motions referred to the undersigned shall list the civil

                                   5   case number and the district court judge’s initials followed by the designation “(JCS)”.

                                   6                            ELECTRONIC FILING AND COURTESY COPIES

                                   7          Please refer to Civil L. R. 5-4 and General Order No. 45 for the Northern District of

                                   8   California for information relating to electronic filing procedures and requirements.

                                   9          BEFORE NOON ON THE NEXT BUSINESS DAY FOLLOWING THE ELECTRONIC

                                  10   FILING, THE PARTIES ARE REQUIRED TO LODGE DIRECTLY WITH CHAMBERS ONE

                                  11   PAPER COPY OF EACH DOCUMENT, WHICH IS TO BE DESIGNATED "JCS’S

                                  12   CHAMBERS' COPY."
Northern District of California
 United States District Court




                                  13          The failure of counsel or a party to abide by this Order may result in sanctions pursuant to

                                  14   Fed. R. Civ. P. 16(f).

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 22, 2019

                                  17                                                    ___________________________
                                                                                        JOSEPH C. SPERO
                                  18                                                    Chief Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
